Case 4:19-cv-01424-YGR Document 33 Filed 09/16/19 Page 1 of 1

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
CAND 435
(CAND Rev. 08/2018)

 

TRANSCRIPT ORDER
Please use one form per court reporter.
CJA counsel please use Form ClA24
Please read instructions on next page.

COURT USE ONLY
DUE DATE:

 

 

ta. CONTACT PERSON FOR THIS ORDER
Daria DeLizio

2a. CONTACT PHONE NUMBER

202-662-3015

3. CONTACT EMAIL ADDRESS
ddelizio@huntonak.com

 

‘db. ATTORNEY NAME (if different)

Edward T. Colbert

 

 

3. ATTORNEY EMAIL ADDRESS
ecolbert@huntonak.com

 

4 MAILVG ADDRESS NO LYRE LAW FIRM NAME, IF APPLICABLE)

2200 Pennsylvania Avenue, NW
Washington, DC 20037

5. CASE NAME

The Vineyard House, LLC v. Constellation Brands

6. CASE NUMBER

4:19-cv-01424

 

 

&. THIS TRANSCRIPT ORDER [S FOR:

 

7. COURT REPORTER NAME ( FOR FTR, LEAVE BLANK AND CHECK BOX)— 0 FTIR

Diane Skillman

Cf APPEAL
C) NON-APPEAL

O CRIMINAL
4 CIVIL

 

0 In forma pauperis (NOTE: Court order for transcripts must be attached)
CJA: Do not use this form: use Form CJA24.

 

9. TRANSCRIPT(S) REQUESTED (Specify portion(s) and date(s) of proceeding{s) for which transcript is requested), format(s) & quantity and delivery type:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a.  HEARING(S} (OR PORTIONS OF HEARINGS) b. with purhase of PDR text caperoreon a poe) c. DELIVERY TYPE (Choose one per line)
DATE JUDGE TYPE PORTION / POF TEXT/ASCII PAPER | CONDENSED | ECFACCESS | ORDINARY | 14-Day | EXPEDITED | 3-DAY DAILY | HOURLY | REALTIME
(inttiats) (e.g. CMC) ofraquesting less bee full nears (email) (email) {email} {web} (30-day) (7-day) (Nextday) | (2 hrs)
06/24/2019|  YGR CMC ® O O O O O O O O O O O
© © © © © O © © © © © O
Oo O © © © O © O © O OQ O
© © O © Oo O © @) © O oO O
OQ © © © © Oo Oo oO O © O ©
© © © O © Oo OQ © © OQ O ©

 

 

 

 

 

 

10. ADDITIONAL COMMENTS, INSTRUCTIONS, QUESTIONS, ETC:
Request same day delivery. The Case Management Conference and Defendant's Motion to Dismiss were heard the same day before Judge Rogers. Please

prepare the full transcript of both.

 

ORDER & CERTIFICATION (11. & 12.) By signing below, | certify that | will pay all charges (deposit plus additional).

11. SIGNATURE 757 Edward T. Colbert

_ 12. DATE

9/16/2019

 

 

 

 

 

 

 

  

 

 
